Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.

In response to Applicant’s claims filed October 13, 2021 claims 1-19 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1-9), system (claim 10-18), and computer readable medium (claim 19) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of fast data comparison, which falls into the Mental Process" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of data comparison, which falls within the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A method for providing fast data comparison for software testing, the computer implemented method comprising: selecting a source database and a target database from one or more databases; extracting a source dataset and a target dataset respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings; assigning a unique key to each of the plurality of data-strings of each dataset; generating a sequenced-file cache using the corresponding unique keys assigned to each of the plurality of data-strings, wherein the extracted datasets within the files are mapped and the files are 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to storing values, from a computer, a processor, a computer program product (claims 1, 9, and 19). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0042], “FIG. 4 illustrates an exemplary computer system in which various embodiments of the present invention may be implemented. The computer system 402 comprises a processor 404 and a memory 406. The processor 404 executes program instructions and may be a real processor and/or a virtual processor. The computer system 402 is not intended to suggest any limitation as to scope of use or functionality of described embodiments. For example, the computer system 402 may include, but is not limited to, a programmed microprocessor, a micro-controller, a peripheral integrated circuit element, and other devices or arrangements of devices that are capable of implementing the steps that constitute the method of the present invention. In an embodiment of the present invention, the memory 406 may store software for implementing various embodiments of the present invention. The computer system 402 may have additional components including one or more communication channels 408, one or more input devices 410, one or more output devices 412, and storage 414. An interconnection mechanism (not shown) such as a bus and other network components, interconnects the components of the computer system 402. In various embodiments of the present invention, operating system software provides an operating environment for various processes being executed in the computer system 402, and manages different functionalities of thencomponents of the computer system 402.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to determining, from a computer, a processor, a computer program product, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (fig(s). 4) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation selecting, extracting, generating are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-9 and 11-18, recite steps such as extracting and comparing data. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US Pub. No. 20160004742) and Gupta (US Pub. No. 2020003449) in further view of Venkatesh et al. (US Pub. No. 20150227543).
With respect to claim 1, Mohan et al. teaches a method for providing fast data comparison for software testing, the computer implemented method comprising:
	selecting a source database (Paragraph 37 discloses sources) and a target database (Paragraph 80 discloses a target database) from one or more databases (Paragraph 37 discloses databases);
	extracting a source dataset and a target dataset (Paragraph 39 discloses the value contained in the first source that is to be compared is extracted by the data harmonization system) respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings (Paragraph 26 discloses string of text);
assigning a unique key to each of the plurality of data-strings of each dataset (Paragraph 39 discloses the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list).  Mohan et al. does not disclose a unique key.  Mohan, while teaches a replication/deduplication scheme by hashing the records, it does not assign a unique key to each of the records.
	However, Gupta teaches assigning a unique key to each of the plurality of data-strings of each dataset (Paragraph 101 discloses a unique key).  Gupta teaches a deduplication scheme wherein unique hashed keys are assigned to the records that are part of the deduplications scheme. 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with Gupta (extent identification) because the unique keys associated with the extents of Gupta can be incorporated in the replication of records between source and target databases of Mohan, and the use of unique will facilitate faster identification of records for deduplication.  This advantage has been spelled out in the Gupta reference as testing and managing large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Gupta Paragraphs 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  
	Mohan et al. as modified by Gupta does not disclose segmentation and Mohan-Gupta does not explicitly indicate the use of cache memory to process datasets.
	However, Venkatesh et al. teaches generating a sequenced-file cache (Paragraph 18 discloses a cache) using the corresponding unique keys assigned to each of the plurality of data-strings, wherein the extracted datasets within the files are mapped and the files are sequenced within the cache based on an available memory size (Paragraph 46 discloses size of block-based deduplication), and wherein segmentation of the datasets is carried out during the process of mapping and sequencing such that no duplicate records are present in a source or a target file cache (Paragraph 138 discloses the deduplication and Paragraph 19 discloses deduplication applications 110 and 160 remove duplicate information in VM files in the write path of the virtualized computing environments);
reading incrementally, the sequenced-file cache, to perform comparison between the source dataset and the target dataset without changing the form of the datasets (Paragraph 54 of Gupta discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file; Venkatash teaches the “incrementing a deduplication metadata reference counter in paragrah [0042]: When the block already exists at the destination deduplication system (processing block 310), processing logic may advance to processing block 316 and update the destination system's deduplication metadata (processing block 316).  In one embodiment, the updates include updating the deduplication metadata to point to the existing and local version of the data block, and incrementing a deduplication metadata reference counter.” Examiner considers this as being equivalent to incrementally change the size of datasets. Gupta teaches using the optimized size of dataset. See abstract of Gupta); and
	reducing incrementally, size of the extracted source datasets and target datasets, to perform optimized comparison by eliminating any repetition in reading and comparison cycles (Paragraph 54 discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file; Gupta teaches changing the size of dataset and recommends using the minimal size with incurring huge I/O costs.).
	Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) and Gupta (extent idetification) with Venkatesh et al. (deduplication key space).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  This would have facilitated testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Venkatesh et al. Paragraphs 1-3.  
The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 2, Mohan et al. teaches the method as claimed in claim 1, further comprising the step of storing results of the comparison process in a data- storage that is accessible to one or more users (Paragraph 39 discloses the new result csv file is returned to the end user to be opened). 
	The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 3, Mohan et al. teaches the method as claimed in claim 1, wherein the source datasets and the target datasets are extracted based on extraction configurations provided by a user (Paragraph 56 discloses in some instances, the decision rule can be defined by a user via a graphical user interface that allows for visual manipulation of the relationships between one or more concepts and user entry of one or more logical rules. In some configurations, one or more changes to a set of concepts and/or the concept hierarchy can be detected by the decision rule generator module, with each change being propagated through all concepts and sub-concepts that include the changed concept). 

	The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 4, Mohan et al. teaches the method as claimed in claim 1, wherein the unique key is assigned by using hash algorithm (Paragraph 39 discloses the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list). 
	The Mohan et al. reference as modified by Van Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 5, Mohan et al. teaches the  method as claimed in claim 1, wherein the unique key acts as a pointer for the selected data string that facilitates in fast identification and the extraction of the datasets (Paragraph 46 discloses a database pointer” See Paragraph 46). 

	The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 6, Mohan et al. teaches the method as claimed in claim 1, wherein the one or more databases comprises one or more relational databases and one or more non-relational databases (Paragraph 54 discloses such as relational databases (e.g., Oracle, IBM DB2, Microsoft SQL Server, MySQL or PostgreSQL relational databases), one or more comma-separated values (CSV) files, one or more other pattern-delimited files, or other structured data format hierarchy). 
	The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 7, Mohan et al. teaches the method as claimed in claim 1, wherein the one or more databases are local databases, and a network of database servers (Paragraph 54 discloses the set of structured data and/or unstructured data can be stored across multiple databases that are located, for example, either in separate non-transitory computer-readable media or on the same non-transitory computer-readable medium (on a computer system such as a personal computer or network server)). 

	The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 9, Mohan et al. teaches the method as claimed in claim 1, wherein the size of extracted source and target datasets is reduced incrementally by marking the data being compared in its corresponding comparison cycle, and subsequently storing the marked data into a plurality of separate datasets including: 
a. a separate data-set in the source database (Paragraph 79 discloses data harmonization system can concatenate or combine the data stored in multiple columns or rows in a table (e.g., part of a database associated with a data source)); 
b. a separate data-set in the target database (Paragraph 80 discloses single string for comparison with the data stored in the columns of tables associated with a target data source (e.g., a target database)); 
c. one or more data-sets present only in the target database (Paragraph 80 discloses single string for comparison with the data stored in the columns of tables associated with a target data source (e.g., a target database)); and 
d. one or more matching data-sets from both the source and the target database (Paragraph 39 discloses If there is a match, then the actual value that corresponds to the (matched) hash value is read by the data harmonization system). 

With respect to claim 10, Mohan et al. teaches a system for providing fast data comparison for software testing, the system comprising:

A memory (Paragraph 28 discloses a memory 152 and a processor 154) storing program instructions;

a processor (Paragraph 28 discloses a memory 152 and a processor 154)  executing program instructions stored in the memory and configured to:

select a source database (Paragraph 37 discloses sources) and a target database (Paragraph 80 discloses a target database) from one or more databases (Paragraph 37 discloses databases);

extract a source dataset and a target dataset (Paragraph 39 discloses the value contained in the first source that is to be compared is extracted by the data harmonization system) respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings (Paragraph 26 discloses string of text);

assign a unique key to each of the plurality of data-strings of each dataset (Paragraph 39 discloses the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list).  Mohan et al. does not disclose wherein the data is extracted directly into a file system of any available file location of a network server obviating need of any intermediate database.  Mohan et al. does not disclose a unique key.
	However, Gupta teaches assigning a unique key to each of the plurality of data-strings of each dataset (Paragraph 101 discloses a unique key).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with Gupta (extent idetification).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  This would have facilitated testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Gupta Paragraphs 1-5.  
	Mohan et al. as modified by Gupta does not disclose segmentation.
	However, Venkatesh et al. teaches generating a sequenced-file cache (Paragraph 18 discloses a cache) using the corresponding unique keys assigned to each of the plurality of data-strings, wherein the extracted datasets within the files are mapped and the files are sequenced within the cache based on an available memory size (Paragraph 46 discloses size of block-based deduplication), and wherein segmentation of the datasets is carried out during the process of mapping and sequencing such that no duplicate records are present in a source or a target file cache (Paragraph 138 discloses the deduplication and Paragraph 19 discloses deduplication applications 110 and 160 remove duplicate information in VM files in the write path of the virtualized computing environments);

reading incrementally, the sequenced-file cache, to perform comparison between the source dataset and the target dataset without changing the form of the datasets (Paragraph 54 discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file); and

reducing incrementally, size of the extracted source datasets and target datasets, to perform optimized comparison by eliminating any repetition in reading and comparison cycles (Paragraph 54 discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) and Gupta (extent idetification) with Venkatesh et al. (deduplication key space).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  This would have facilitated testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Venkatesh et al. Paragraphs 1-3.  

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 2, because claim 11 is substantially equivalent to claim 2.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 4, because claim 13 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 7, because claim 16 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 9, because claim 18 is substantially equivalent to claim 9.


With respect to claim 19, Mohan et al. teaches a computer program product comprising:

a non-transitory computer readable medium (“storage medium,” See Paragraph 37) having computer readable program code stored thereon, the computer readable program code comprising instructions that, when executed by at least one computer processor, cause the at least one computer processor to:

select a source database (Paragraph 37 discloses sources) and a target database (Paragraph 80 discloses a target database) from one or more databases (Paragraph 37 discloses databases);

extract a source dataset and a target dataset (Paragraph 39 discloses the value contained in the first source that is to be compared is extracted by the data harmonization system) respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings (Paragraph 26 discloses string of text);

assign a unique key to each of the plurality of data-strings of each dataset (Paragraph 39 discloses the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list).  Mohan et al. does not disclose a unique key.
	However, Gupta teaches assigning a unique key to each of the plurality of data-strings of each dataset (Paragraph 101 discloses a unique key).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with Gupta (extent idetification).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  This would have facilitated testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Gupta Paragraphs 1-5.  
	Mohan et al. as modified by Gupta does not disclose segmentation.
	However, Venkatesh et al. teaches generating a sequenced-file cache (Paragraph 18 discloses a cache) using the corresponding unique keys assigned to each of the plurality of data-strings, wherein the extracted datasets within the files are mapped and the files are sequenced within the cache based on an available memory size (Paragraph 46 discloses size of block-based deduplication), and wherein segmentation of the datasets is carried out during the process of mapping and sequencing such that no duplicate records are present in a source or a target file cache (Paragraph 138 discloses the deduplication and Paragraph 19 discloses deduplication applications 110 and 160 remove duplicate information in VM files in the write path of the virtualized computing environments);

reading incrementally, the sequenced-file cache, to perform comparison between the source dataset and the target dataset without changing the form of the datasets (Paragraph 54 discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file); and

reducing incrementally, size of the extracted source datasets and target datasets, to perform optimized comparison by eliminating any repetition in reading and comparison cycles (Paragraph 54 discloses compare the hash values of locally stored blocks of data against the hash values associated the blocks in the replication hash file).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) and Gupta (extent idetification) with Venkatesh et al. (deduplication key space).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data analysis.  This would have facilitated testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Venkatesh et al. Paragraphs 1-3.  

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US Pub. No. 20160004742) and Gupta (US Pub. No. 2020003449) and Venkatesh et al. (US Pub. No. 20150227543) in further view of Coriell et al. (US Pub. No. 20100191718).

The Mohan et al. reference as modified by Gupta and Venkatesh et al. teaches all the limitations of claim 1.  With respect to claim 8, Mohan et al. as modified by Gupta and Venkatesh et al. does not disclose wherein the data comparison between the source dataset and the target dataset is performed using cyclic data traversal algorithm.
However, Coriell et al. teaches all the limitations of claim 1.  With respect to claim 8, Mohan et al. teaches the method as claimed in claim 1, wherein the data comparison between the source dataset and the target dataset is performed using cyclic data traversal algorithm (“Multiple paths and cycles are handled as part of the two-pass algorithm (as described in conjunction with FIG. 3 below), where multiple paths on the downward pass are broken into separate branches and cycles are not an issue given auto-aliasing and the rule to not traverse back up paths already traversed in the downward path among other rules” See Paragraph 57). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) and  Gupta (extent idetification) and Venkatesh et al. (deduplication) with Coriell et al. (database extraction).  This would have facilitated software testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Coriell et al. Paragraphs 3-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 8, because claim 17 is substantially equivalent to claim 8.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1, 10, and 19 “generating a sequenced-file cache using the corresponding unique keys assigned to each of the plurality of data-strings, wherein the extracted datasets within the files are mapped and the files are sequenced within the cache based on an available memory size, and wherein segmentation of the datasets is carried out during the process of mapping and sequencing such that no duplicate records are present in a source or a target file cache.”  Examiner has added the Van Rooyen et al. reference(s) to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140040182 is directed to COLLECTION AND CONSOLIDATION OF HETEROGENEOUS REMOTE BUSINESS DATA USING DYNAMIC DATA HANDLING [0054] SaaS services, "cloud" sites, toolkits or "data aggregation" procedures operate via requesting the remote SMB member to manually operate the ETL process locally on their LOB data source and then they either require the member to manually upload or send data to the central site without a secure or guaranteed delivery data transfer service. Or they may provide for some type of local agent to upload extracted data to their site but without additional data transformation, normalization or standardization services being applied to the manually extracted data sets. These types of manual processes enable errors to occur through inconsistent manual data extraction procedures, incorrect or incomplete data extraction of requested data, or simple human error of uploading or FTPing data files manually which may cause non-delivery of data or incomplete data sets. Finally, when these existing data connection methods work, they typically cover simple scenarios such as exporting from a single LOB system a simple list of customers, contacts, invoices, or single purpose data subsets and the like, to a simple CSV, XML or text file without additional transformation, normalization or standardization methods being applied to the extracted data. The extracted data file is then manually uploaded, sent or communicated to a single remote site. These existing or known methods may also not provide data filters, selection criteria or dynamic methods to determine what state the local data is in (what is new, old, deleted and or changed), what data to extract, when to extract it nor are these methods delivered on a consistent or scheduled recurring basis. The existing website, SaaS or cloud "data aggregators" typically do not provide a method to transform, normalize or standardize the user supplied data and they typically require the SMB user to repeat the process for each LOB system that contains. Finally, even if a user were to manually extract and upload separate data sets, these existing systems do not provide ETL functionality to transform, normalize or standardize their separate sets of user supplied data into a single master consolidated data view nor do they provide a way to make normalized data sets for comparison to user defined "peer groups".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154